                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   STRAIGHT PATH IP GROUP, INC.,                                No. C 16-03463 WHA
                                                                         11                                                                No. C 16-03582 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CISCO SYSTEMS, INC.,
                                                                         14                  Defendant.                                    ORDER SETTING BRIEFING
                                                                         15                                                                SCHEDULE RE DEPOSITION
                                                                                                                                           OF HONORABLE PAUL
                                                                         16   STRAIGHT PATH IP GROUP, INC.,                                MICHEL (RET.)

                                                                         17                  Plaintiff,

                                                                         18     v.

                                                                         19   APPLE INC.,

                                                                         20                  Defendant.
                                                                                                                         /
                                                                         21
                                                                         22          Plaintiff Straight Path IP Group, Inc. submitted the declaration by Honorable Paul

                                                                         23   Michel (Ret.), seeking to rely upon it to defend against the motions for attorney’s fees. It would

                                                                         24   be unfair to allow such consideration without giving the other side a chance to ascertain the

                                                                         25   basis for these statements and to cross-examine those statements. Accordingly, defendant Cisco

                                                                         26   Systems, Inc.’s request to depose Judge Michel (Case No. 16-3463; Dkt. No. 219) is GRANTED.

                                                                         27   Defendant Apple Inc.’s objection to Straight Path’s administrative motion to supplement the

                                                                         28   record (Case No. 16-3582; Dkt. Nos. 227–28) is OVERRULED and Straight Path’s
                                                                          1   administrative motion is GRANTED. Apple’s request to participate in Cisco’s deposition (id.;
                                                                          2   Dkt. No. 236) is GRANTED.
                                                                          3            Within three weeks, at a date and time suitable to Judge Michel, Straight Path shall
                                                                          4   make Judge Michel available on reasonable written notice for a three-hour deposition (or longer
                                                                          5   if breaks are taken). Said deposition shall take place at a location agreeable to all counsel, but
                                                                          6   convenience of Judge Michel matters most. At least seventy-two hours before the deposition,
                                                                          7   Judge Michel shall provide to defense counsel via Straight Path’s counsel copies of all materials
                                                                          8   he reviewed on the matter at any time prior to giving his declaration. Counsel, however, may
                                                                          9   inquire into Judge Michel’s communications with Straight Path with respect to preparing for
                                                                         10   oral argument before the Federal Circuit only to the extent those communications bear upon the
                                                                         11   statements made within the Michel declaration.
United States District Court
                               For the Northern District of California




                                                                         12            Defendants’ supplemental briefing — limited to the results of the deposition — is due
                                                                         13   SEPTEMBER 12 AT NOON. Straight Path’s reply is due SEPTEMBER 17 AT NOON. No briefing
                                                                         14   shall exceed TEN PAGES and all attachments, declarations, and/or exhibits shall not exceed 50
                                                                         15   PAGES.

                                                                         16
                                                                         17            IT IS SO ORDERED.
                                                                         18
                                                                         19   Dated: August 8, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         20                                                             UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
